865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Ernest WASHINGTON, Petitioner-Appellant,v.Thomas R. ISRAEL, Warden;  Attorney General of Virginia,Respondents-Appellees.
No. 88-6829.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 21, 1988.Decided:  Dec. 8, 1988.

Joseph Ernest Washington, appellant pro se.
Thomas Drummond Bagwell (Office of the Attorney General), for appellees.
Before DONALD RUSSELL, WIDENER and ERVIN, Circuit Judges.
PER CURIAM:


1
Joseph Ernest Washington seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.


2
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Washington v. Israel, C/A No. 88-311-R (E.D.Va. Aug. 9, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.